department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l mar tep ra te legend taxpayer a ira x company c amount b amount d amount k company e account f account g company h amount r company j 20u724u49 dear this is in response to your letter dated date as supplemented by correspondence dated date submitted by your authorized representative concerning the status of a contribution to your individual_retirement_account ira the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a established an individual_retirement_arrangement ira x with company c in date it is represented that the investment_advisor for company c made multiple unauthorized transactions in taxpayer a's ira such as changing the investments from conservative blue chip stocks and bonds to speculative tech stocks it is further represented that the tech stock values crashed shortly thereafter and taxpayer a lost over sixty percent of the original value of her ira a amount b which consisted of compensatory_damages attorney's_fees and expert witness fees it is further represented that after payment of attorney’s fees and expenses taxpayer a's net award was amount k in date company j's arbitration panel awarded taxpayer documentation submitted by taxpayer a shows that amount d was deposited into account f at company e on date documentation submitted by taxpayer a shows that a portion of that amount amount r was subsequently transferred to account g at company h on date based upon the foregoing you request the following ruling that amount d received by taxpayer a pursuant to company j’s arbitration settlement may be contributed as a replacement payment to ira x with respect to the requested ruling code sec_219 and sec_408 govern the timing and amount of contributions to individual_retirement_arrangements see eg code sec_219 sec_219 sec_219 and sec_408 the initial issue in this case is whether the service should treat amount d as replacing losses suffered by taxpayer a and as a result not treat the intended contribution of amount d to ira x as ordinary contribution subject_to the limitations of code sec_219 and sec_408 ccm with respect to the initial issue it has been represented that taxpayer a initiated an arbitration action against company c relating to significant losses in value of various assets of ira x set up and maintained in the name of taxpayer a the arbitration action was settled in good_faith pursuant to the settlement taxpayer a recovered after attorney's_fees and other expenses were deducted amount d which represented losses suffered by taxpayer a's ira a determination of whether settlement proceeds should be treated as replacement payment rather than an ordinary contribution must be based on all the relevant facts and circumstances surrounding the payment of the settlement proceeds see revrul_2002_45 c b which applies a facts_and_circumstances_test to determine whether a payment to a qualified_plan under code sec_401 is a restorative payment to a plan as opposed to a plan contribution we believe that it is appropriate to apply the reasoning of revrul_2002_45 to iras as a general_rule payment to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third -party arbitration or mediation award in contrast payments made to an ira to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments in the instant case taxpayer a instituted a company j arbitration proceeding against company c the matter in arbitration contained factual allegations to the effect that company c made multiple unauthorized transactions in taxpayer a’s ira such as changing the investments from conservative blue chip stocks and bonds to speculative tech stocks actions of company c were proximate cause of the loss suffered by taxpayer a with respect to her ira x assets arbitration action was settled in good faith’ accordingly from the facts presented in this case the payment from company c to taxpayer a was the result of an arm’s length settlement of a good_faith claim is contributed to ira x as is the intent of of liability and as such if amount d taxpayer a said contribution will be restorative payments rather than additional contributions to her ira x thus with respect to your ruling_request we conclude that the settlement proceeds received by taxpayer a should be treated as a replacement payment to ira x no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions regarding this letter please contact - se t ep ra t at sincerely yours rances v slgarf manager - employee_plans technical group enclosures deleted copy of letter_ruling notice cc
